 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAWN DEVORE,                                      No. 2:18-cv-02487-KJM-AC (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    DEPARTMENT OF JUSTICE, et al.,
15                       Defendants.
16

17          On January 9, 2019, this court adopted the parties’ stipulation giving defendants

18   additional time to respond to plaintiff’s complaint, because plaintiff had indicated she intended to

19   seek leave to file a Second Amended Complaint in the near future. ECF 20. Several months

20   later, plaintiff has not sought leave to file a Second Amended Complaint or taken any other action

21   in this case. The court issued an order to show cause why no Second Amended Complaint was

22   filed (ECF No. 21), and plaintiff responded (ECF No. 22).

23          Plaintiff asserts she has not filed an amended complaint because she has been exhausting

24   her administrative remedies relevant to her claims and is waiting for a ruling which is expected

25   May 6, 2019. ECF No. 22 at 3. While the court finds this to be good cause for some delay, it

26   must balance the need for judicial economy and cannot allow for indefinite delay going forward.

27          Thus, good cause appearing, IT IS HEREBY ORDERED the order to show cause is

28   DISCHARGED, and that plaintiff’s second amended complaint is due no later than June 5, 2019.
                                                       1
 1   If no Second Amended Complaint is filed by that date, the court may recommend dismissal of his
 2   case pursuant to Local Civil Rule 110.
 3          IT IS SO ORDERED.
 4   DATED: March 29, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
